FILED

UNITED STATES DISTRICT COURT FEB 2 ;/ 2038

FOR THE DISTRICT OF COLUMBIA
Clerk, U S instruct & Bankruptcy

Courts for the Dtstrict of Coiumbia

Lamar Christopher Chapman` lll,

Plaintir`t`,
Civil Action No. l7-2812 (UNA)

Amit Priyavadan l\/Iehta el al.,

\/\./\_/\/\_/\/\./\./V

Defendants.

l\/lEl\/lORANDUl\/I OPINION

Plaintit`f is a prisoner incarcerated at the Federal Correctional lnstitution in Loretto,
Pennsylvania. He has filed a “Veritied Complaint for lnjunction; Declaratory Relief; Civil
Rights Redress and Constitutional Reliet" under 42 U.S.C. § 1983. Compl. at 2. For the reasons
explained below, the in`/é)rma pauperis application will be granted and this case Will be
dismissed pursuant to 28 U.S.C. § 1915A, Which requires immediate dismissal ofa prisoner’s
complaint that fails to state a claim upon Which relief can be granted or is frivolous or malicious

"A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
reliefthat is plausible on its face.”’ A.s'hcr(q/i v, ]qbal, 556 U.S. 662, 678 (2009), quoting Bell Atl.
C()rp. v. Twombly, 550 U.S. 544, 570 (20()7). A complaint that lacks “an arguable basis either in
law or in fact” is i`rivolous, Neilzke v. Williams, 490 U.S. 319, 325 (l989), and a "complaint
plainly abusive ofthe judicial process is properly typed malicious," Crz`sc(fi v Hollcma’, 655 F.Zd

1305,1309(D.C.Cir.l981).

W,"504 U.S. 25` 33 (1992), or
“postulat[e] events and circumstances ofa wholly fanciful kind,” Cri'squ, 655 F,Qd at 1307-08.
In addition, a complaint against a federal judge premised on “nothing more than [the
performance of his] duty" is “meritless,” F/emi`ng v. United$tates, 847 F. Supp. l70, 172
(D.D.C. 1994), cert denied 5l3 U.S. 1150 (1995), and is deemed "abusive” when it" contains
disrespectful references to the court" or is "plainly abusive of the judicial process."` Cri'sqfi, 655

F.2d at 1309. ln addition to failing sorely to state a claim for relief, the instant complaint is

 

’ The page citations are those assigned by the Cl\/I/ECF system.

7

frivolous and malicious Consequently, the complaint and this case will be dismissed with

prejudice A separate order accompanies this l\/lemorandum Opinion.

Date: FebruaryL, 2018 United States District Judge

bJ